Citation Nr: 1000933	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-00 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
of the right hip.

2.  Entitlement to service connection for avascular necrosis 
of the left hip, status-post left hip replacement.

3.  Entitlement to service connection for reconstruction of 
the left index finger.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to April 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that he has numerous 
physical disabilities that are related to service.  
Specifically, the Veteran indicated that his bilateral hip 
disability resulted from lifting and carrying heavy objects 
in service as a jet engine mechanic.  With respect to the 
Veteran's claimed left index finger disability, the Veteran 
asserts that he sustained a crush injury to the finger in 
service and that he underwent a surgical procedure at Chanute 
Air Force Base in Illinois.  Finally, the Veteran also 
asserts that these disabilities prohibited him from remaining 
employed since 2000.  See Veteran's statements dated February 
2005 and November 2006.

As noted above, the Veteran had active service in the Air 
Force from May 1965 to April 1973.  A review of the claims 
file suggests that there may be outstanding service treatment 
records (STRs) from this period of service that are not 
currently associated with the record.  For instance, the 
Board notes that the Veteran's clinical evaluation and 
physical examination conducted at the time of entrance into 
service is not of record.  Similarly, the Veteran stated that 
he was hospitalized at Chanute Air Force Base in service 
following a crush injury to his left index finger.  These 
records are also not associated with the claims file.  
Accordingly, the RO should contact the appropriate service 
department and/or Federal agency and obtain a complete copy 
of the Veteran's service personnel records and his service 
treatment records, to include any inpatient treatment or 
surgical records related to the Veteran's claimed in-service 
crush injury to the left index finger.  

Also associated with the claims file is a November 2006 
Social Security Disability benefits request for 
reconsideration.  Based on the content of the letter, the 
Veteran filed a claim for Social Security Disability benefits 
in the past, but this claim was denied.  Following the 
Veteran's request for reconsideration, he was found to be 
disabled due to total hip replacements, limited use of his 
arms, and a blockage in the veins in his calves.  The 
effective date for the Veteran's disability, according to the 
Social Security Administration (SSA), was March 17, 2005.  
This determination was based at least in part on a September 
2006 medical report from a VA medical facility in 
Gainesville, Florida.  The Board notes, however, that these 
records are not included in the claims file and should be 
obtained.  Accordingly, the RO should contact the SSA and/or 
other appropriate Federal agency and request a complete copy 
of any and all adjudications and the records underlying the 
adjudications for Social Security Disability benefits.  If no 
such records exist, information to that effect should be 
included in the claims file.

The RO should also contact the Veteran and request that he 
identify all VA and non-VA sources of treatment for his 
bilateral hip and right index finger disabilities.  
Additionally, it appears that the Veteran receives medical 
care through VA in Gainesville, Florida.  VA is required to 
make reasonable efforts to help the Veteran obtain records 
relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Thus, the RO should request all VA medical records pertaining 
to the Veteran. 

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the Veteran should be afforded a VA 
examination to determine the nature and etiology of the 
currently diagnosed bilateral hip disabilities and the 
claimed left index finger disability, and their relationship 
to service, if any.

Based on the Board's decision to remand the Veteran's claims 
of entitlement to service connection for a bilateral hip 
disability and a claimed left index finger disability, the 
Board finds that the Veteran's claim of entitlement to a 
total disability rating based on individual unemployment 
(TDIU) is inextricably intertwined with these service-
connection claims.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (noting that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify all VA and non-VA 
sources of treatment for his bilateral hip 
and claimed left index finger 
disabilities.  In particular, the Veteran 
should provide, or authorize VA to obtain, 
any such pertinent records.  If no such 
records exist or the Veteran does not 
authorize VA to obtain them, information 
to that effect should be included in the 
claims file. 

2.  The RO should contact the appropriate 
service department and/or Federal agency, 
to obtain a complete copy of the Veteran's 
service personnel records and service 
treatment records, to include any and all 
inpatient treatment or surgical records 
from Chanute Air Force Base, Illinois the 
concerning the Veteran's claimed in-
service crush injury to the left index 
finger.  

3.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain all medical treatment records 
pertaining to the Veteran. 

4.  The RO should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Disability benefits.  If no such records 
exist, information to that effect should 
be included in the claims file.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

5.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a VA examination to ascertain the 
nature and etiology of the currently 
diagnosed bilateral hip disabilities and 
the claimed left index finger disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's bilateral hip avascular necrosis 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's period of active military 
service, and in particular, to his duties 
lifting and carrying heavy objects as a 
jet engine mechanic.  The examiner is 
asked to comment on the significance of 
the Veteran's post-service employment 
(i.e., police officer, landscaper, store 
clerk.), if any, in reaching this 
conclusion.  The examiner must also state 
whether the Veteran reports a continuity 
of symptoms since service and acknowledge 
such statements made by the Veteran, if 
any, in offering the opinion.  The 
examiner must provide a complete rationale 
for any stated opinion.

The examiner is also asked to indicate 
whether the Veteran has a currently 
diagnosed left index finger disability.  
If so, the examiner is asked to express an 
opinion as to whether the currently 
diagnosed left index finger disability is 
at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's period of active military 
service, and in particular, to the claimed 
crush injury in service.  The examiner is 
asked to comment on the significance of 
the Veteran's post-service employment 
(i.e., police officer, landscaper, store 
clerk), if any, in reaching this 
conclusion.  The examiner must also state 
whether the Veteran reports a continuity 
of symptoms since service and acknowledge 
such statements made by the Veteran, if 
any, in offering the opinion.  The 
examiner must provide a complete rationale 
for any stated opinion.

6.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


